Citation Nr: 1746798	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965, and from January 1973 to October 1977.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified at a travel board hearing in June 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In October 2014 and February 2016 the Board remanded, in pertinent part, the issue of entitlement to service connection for type II diabetes mellitus, to include due to Agent Orange exposure.

In February 2016 the Board remanded, in part, the issues of entitlement to service connection for hearing loss and tinnitus.  In April and July 2017 rating decisions VA granted entitlement to service connection for these disorders.  The appellant was advised that such decisions were a full grant of the benefit sought on appeal, and he did not enter a timely notice of disagreement or otherwise indicate that he wished to pursue an appeal of either the ratings or effective dates assigned.  As such, these issues are not presently before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1. The Veteran may not be presumed to have been exposed to tactical herbicide agents while on active duty, and there is no competent evidence showing that he was so exposed.

2. Diabetes mellitus did not have its clinical onset in service, it was not compensably disabling within the first post service year; and it is not otherwise related to active duty.


CONCLUSION OF LAW

Diabetes was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for specific diseases, including diabetes mellitus type 2, may be presumed if a veteran served on the land mass of the Republic of Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116 (West 2014).  Veterans who served on active duty on the land mass of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iii).

Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.313 (2016).

Additionally, service connection will be presumed for certain chronic diseases, including diabetes if manifested to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101 (3), 1112(a)(1);38 C.F.R. §§ 3.307, 3.309(a).  In this case, the Veteran was diagnosed with type II diabetes mellitus decades after service, hence, the presumption does not apply.  

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

III. Facts

The Veteran contends that he has type II diabetes mellitus as a result of herbicide exposure while stationed aboard USS Mars (AFS-1) during the Vietnam War.  As a consequence, the Veteran argues that he is entitled to presumptive service connection for the condition.  See 38 C.F.R. § 3.309(e)(2014).

The Veteran's service records show that he participated in Operation Frequent Wind from 12 April to 11 May 1975, in Southeast Asia.  In January 2017, the Joint Services Records Research Center submitted findings regarding the USS Mars (AFS-1) during the Vietnam Era in response to a request by the RO.  The Joint Services Records Research Center found no evidence that the USS Mars (AFS-1) transited inland waterways or that ships personnel stepped foot in the Republic of Vietnam.  After a full review of the command history for the USS Mars (AFS-1), the Joint Services Records Research Center could provide no evidence to support the Veteran's claim of exposure to tactical herbicide agents while serving aboard the Mars during his period of service.

During the June 2014 hearing, the Veteran expressed concern that he was exposed to herbicides by the water conversion method used by the United States Navy to convert sea, bay, and river water into drinking and showering water.  As stated above, there is a presumption of service connection for type II diabetes mellitus for veterans that are exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam.  38 C.F.R. § 3.309(e).  There is also limited/suggestive evidence of an association exists between type II diabetes mellitus and herbicides used in Vietnam.  See National Academy of Sciences report, "Veterans and Agent Orange: Herbicide/Dioxin and Type 2 Diabetes," (2000).  However, in this case, there is no evidence that this Veteran was exposed to Agent Orange while onboard USS Mars (AFS-1).

The Veteran's medical records show a current diagnosis of type II diabetes mellitus.  His service treatment records, however, do not reflect diagnosis or treatment for type II diabetes mellitus, nor is there evidence that diabetes was compensably disabling within a year of his separation from active duty.  While the exact date of diagnosis is not evident, in September 2004 the Veteran's private medical doctor documented his diagnosis of diabetes mellitus as "recent", dating the diagnosis over two decades after his military service.  There is no evidence of record that suggest treatment for the condition for over two decades.

Although the Veteran is sincere in his belief as to etiology, there is no evidence corroborating the claimant's assertion that he was exposed to tactical herbicide agents such as Agent Orange, thereby warranting a presumption of service connection for his type II diabetes mellitus.  Further, there is no competent evidence that otherwise establishes a nexus between his current diagnosis of diabetes and his military service.

The evidence therefore preponderates against entitlement to service connection for type II diabetes mellitus.  The most probative evidence of record indicates that the Veteran's disability is not related to service.  As the preponderance of the probative and competent evidence weighs against the claim, the claim must be denied.  

In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for Type II diabetes mellitus, to include due to Agent Orange exposure is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


